Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 1 of 127 Page ID
                                  #:37756




                  EXHIBIT 1
              [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 2 of 127 Page ID
                                  #:37757




                  EXHIBIT 2
              [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 3 of 127 Page ID
                                  #:37758




                  EXHIBIT 3
              [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 4 of 127 Page ID
                                  #:37759




                  EXHIBIT 4
              [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 5 of 127 Page ID
                                  #:37760




                  EXHIBIT 5
              [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 6 of 127 Page ID
                                  #:37761




                  EXHIBIT 6
              [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 7 of 127 Page ID
                                  #:37762




                  EXHIBIT 7
              [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 8 of 127 Page ID
                                  #:37763




                  EXHIBIT 8
              [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 9 of 127 Page ID
                                  #:37764




                  EXHIBIT 9
              [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 10 of 127 Page ID
                                  #:37765




                  EXHIBIT 10
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 11 of 127 Page ID
                                  #:37766




                  EXHIBIT 11
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 12 of 127 Page ID
                                  #:37767




                  EXHIBIT 12
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 13 of 127 Page ID
                                  #:37768




                  EXHIBIT 13
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 14 of 127 Page ID
                                  #:37769




                  EXHIBIT 14
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 15 of 127 Page ID
                                  #:37770




                  EXHIBIT 15
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 16 of 127 Page ID
                                  #:37771




                  EXHIBIT 16
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 17 of 127 Page ID
                                  #:37772




                  EXHIBIT 17
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 18 of 127 Page ID
                                  #:37773




                  EXHIBIT 18
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 19 of 127 Page ID
                                  #:37774




                  EXHIBIT 19
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 20 of 127 Page ID
                                  #:37775




                  EXHIBIT 20
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 21 of 127 Page ID
                                  #:37776




                  EXHIBIT 21
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 22 of 127 Page ID
                                  #:37777




                  EXHIBIT 22
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 23 of 127 Page ID
                                  #:37778




                  EXHIBIT 23
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 24 of 127 Page ID
                                  #:37779




                  EXHIBIT 24
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 25 of 127 Page ID
                                  #:37780




                  EXHIBIT 25
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 26 of 127 Page ID
                                  #:37781




                  EXHIBIT 26
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 27 of 127 Page ID
                                  #:37782




                  EXHIBIT 27
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 28 of 127 Page ID
                                  #:37783




                  EXHIBIT 28
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 29 of 127 Page ID
                                  #:37784




                  EXHIBIT 29
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 30 of 127 Page ID
                                  #:37785




                  EXHIBIT 30
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 31 of 127 Page ID
                                  #:37786




                  EXHIBIT 31
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 32 of 127 Page ID
                                  #:37787




                  EXHIBIT 32
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 33 of 127 Page ID
                                  #:37788




                  EXHIBIT 33
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 34 of 127 Page ID
                                  #:37789




                  EXHIBIT 34
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 35 of 127 Page ID
                                  #:37790




                  EXHIBIT 35
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 36 of 127 Page ID
                                  #:37791




                  EXHIBIT 36
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 37 of 127 Page ID
                                  #:37792




                  EXHIBIT 37
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 38 of 127 Page ID
                                  #:37793




                  EXHIBIT 38
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 39 of 127 Page ID
                                  #:37794




                  EXHIBIT 39
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 40 of 127 Page ID
                                  #:37795




                  EXHIBIT 40
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 41 of 127 Page ID
                                  #:37796




                  EXHIBIT 41
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 42 of 127 Page ID
                                  #:37797




                  EXHIBIT 42
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 43 of 127 Page ID
                                  #:37798




                  EXHIBIT 43
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 44 of 127 Page ID
                                  #:37799




                  EXHIBIT 44
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 45 of 127 Page ID
                                  #:37800




                  EXHIBIT 45
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 46 of 127 Page ID
                                  #:37801




                  EXHIBIT 46
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 47 of 127 Page ID
                                  #:37802




                  EXHIBIT 47
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 48 of 127 Page ID
                                  #:37803




                  EXHIBIT 48
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 49 of 127 Page ID
                                  #:37804




                  EXHIBIT 49
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 50 of 127 Page ID
                                  #:37805




                  EXHIBIT 50
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 51 of 127 Page ID
                                  #:37806




                  EXHIBIT 51
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 52 of 127 Page ID
                                  #:37807




                  EXHIBIT 52
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 53 of 127 Page ID
                                  #:37808




                  EXHIBIT 53
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 54 of 127 Page ID
                                  #:37809




                  EXHIBIT 54
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 55 of 127 Page ID
                                  #:37810




                  EXHIBIT 55
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 56 of 127 Page ID
                                  #:37811




                  EXHIBIT 56
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 57 of 127 Page ID
                                  #:37812




                  EXHIBIT 57
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 58 of 127 Page ID
                                  #:37813




                  EXHIBIT 58
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 59 of 127 Page ID
                                  #:37814




                  EXHIBIT 59
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 60 of 127 Page ID
                                  #:37815




                  EXHIBIT 60
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 61 of 127 Page ID
                                  #:37816




                  EXHIBIT 61
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 62 of 127 Page ID
                                  #:37817




                  EXHIBIT 62
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 63 of 127 Page ID
                                  #:37818




                  EXHIBIT 63
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 64 of 127 Page ID
                                  #:37819




                  EXHIBIT 64
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 65 of 127 Page ID
                                  #:37820




                  EXHIBIT 65
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 66 of 127 Page ID
                                  #:37821




                  EXHIBIT 66
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 67 of 127 Page ID
                                  #:37822




                  EXHIBIT 67
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 68 of 127 Page ID
                                  #:37823




                  EXHIBIT 68
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 69 of 127 Page ID
                                  #:37824




                  EXHIBIT 69
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 70 of 127 Page ID
                                  #:37825




                  EXHIBIT 70
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 71 of 127 Page ID
                                  #:37826




                  EXHIBIT 71
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 72 of 127 Page ID
                                  #:37827




                  EXHIBIT 72
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 73 of 127 Page ID
                                  #:37828




                  EXHIBIT 73
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 74 of 127 Page ID
                                  #:37829




                  EXHIBIT 74
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 75 of 127 Page ID
                                  #:37830




                  EXHIBIT 75
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 76 of 127 Page ID
                                  #:37831




                  EXHIBIT 76
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 77 of 127 Page ID
                                  #:37832




                  EXHIBIT 77
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 78 of 127 Page ID
                                  #:37833




                  EXHIBIT 78
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 79 of 127 Page ID
                                  #:37834




                  EXHIBIT 79
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 80 of 127 Page ID
                                  #:37835




                  EXHIBIT 80
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 81 of 127 Page ID
                                  #:37836




                  EXHIBIT 81
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 82 of 127 Page ID
                                  #:37837




                  EXHIBIT 82
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 83 of 127 Page ID
                                  #:37838




                  EXHIBIT 83
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 84 of 127 Page ID
                                  #:37839




                  EXHIBIT 84
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 85 of 127 Page ID
                                  #:37840




                  EXHIBIT 85
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 86 of 127 Page ID
                                  #:37841




                  EXHIBIT 86
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 87 of 127 Page ID
                                  #:37842




                  EXHIBIT 87
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 88 of 127 Page ID
                                  #:37843




                  EXHIBIT 88
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 89 of 127 Page ID
                                  #:37844




                  EXHIBIT 89
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 90 of 127 Page ID
                                  #:37845




                  EXHIBIT 90
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 91 of 127 Page ID
                                  #:37846




                  EXHIBIT 91
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 92 of 127 Page ID
                                  #:37847




                  EXHIBIT 92
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 93 of 127 Page ID
                                  #:37848




                  EXHIBIT 93
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 94 of 127 Page ID
                                  #:37849




                  EXHIBIT 94
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 95 of 127 Page ID
                                  #:37850




                  EXHIBIT 95
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 96 of 127 Page ID
                                  #:37851




                  EXHIBIT 96
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 97 of 127 Page ID
                                  #:37852




                  EXHIBIT 97
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 98 of 127 Page ID
                                  #:37853




                  EXHIBIT 98
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 99 of 127 Page ID
                                  #:37854




                  EXHIBIT 99
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 100 of 127 Page ID
                                   #:37855




                 EXHIBIT 100
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 101 of 127 Page ID
                                   #:37856




                 EXHIBIT 101
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 102 of 127 Page ID
                                   #:37857




                 EXHIBIT 102
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 103 of 127 Page ID
                                   #:37858




                 EXHIBIT 103
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 104 of 127 Page ID
                                   #:37859




                 EXHIBIT 104
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 105 of 127 Page ID
                                   #:37860




                 EXHIBIT 105
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 106 of 127 Page ID
                                   #:37861




                 EXHIBIT 106
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 107 of 127 Page ID
                                   #:37862




                 EXHIBIT 107
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 108 of 127 Page ID
                                   #:37863




                 EXHIBIT 108
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 109 of 127 Page ID
                                   #:37864




                 EXHIBIT 109
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 110 of 127 Page ID
                                   #:37865




                 EXHIBIT 110
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 111 of 127 Page ID
                                   #:37866




                 EXHIBIT 111
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 112 of 127 Page ID
                                   #:37867




                 EXHIBIT 112
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 113 of 127 Page ID
                                   #:37868




                 EXHIBIT 113
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 114 of 127 Page ID
                                   #:37869




                 EXHIBIT 114
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 115 of 127 Page ID
                                   #:37870




                 EXHIBIT 115
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 116 of 127 Page ID
                                   #:37871




                 EXHIBIT 116
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 117 of 127 Page ID
                                   #:37872




                 EXHIBIT 117
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 118 of 127 Page ID
                                   #:37873




                 EXHIBIT 118
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 119 of 127 Page ID
                                   #:37874




                 EXHIBIT 119
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 120 of 127 Page ID
                                   #:37875




                 EXHIBIT 120
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 121 of 127 Page ID
                                   #:37876




                 EXHIBIT 121
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 122 of 127 Page ID
                                   #:37877




                 EXHIBIT 122
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 123 of 127 Page ID
                                   #:37878




                 EXHIBIT 123
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 124 of 127 Page ID
                                   #:37879




                 EXHIBIT 124
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 125 of 127 Page ID
                                   #:37880




                 EXHIBIT 125
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 126 of 127 Page ID
                                   #:37881




                 EXHIBIT 126
               [Filed Under Seal]
Case 8:15-cv-00865-DOC-SHK Document 844-15 Filed 08/16/21 Page 127 of 127 Page ID
                                   #:37882




                 EXHIBIT 127
               [Filed Under Seal]
